Citation Nr: 0025784	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for neuropathy of 
the saphenous vein, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
multiple scars of the left knee and groin.

3.  Entitlement to an increased evaluation for an arterial 
graft of the left popliteal area, currently evaluated as 10 
percent disabling.

4.  Entitlement to an evaluation in excess of 30 percent 
prior to May 3, 1999, and to an evaluation in excess of 60 
percent thereafter, for residuals of trauma to the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In a June 1997 rating decision, the RO granted an 
increased evaluation from 20 percent to 30 percent for the 
veteran's service connected left knee disability and denied 
and evaluations in excess of 10 percent for neuropathy of the 
left saphenous vein, and denied a compensable evaluation for 
scars, left groin and left knee, or for residuals of arterial 
graft, left popliteal area.  By a December 1997 rating 
decision, issued in January 1998, a 10 percent evaluation for 
the service-connected arterial graft of the left popliteal 
area was granted.  By a June 1999 rating decision, the 
evaluation for the service-connected left knee disability was 
increased to 60 percent, effective May 3, 1999.

The veteran requested a Travel Board hearing, and the 
requested hearing was conducted by the undersigned veterans 
law judge in June 2000.


FINDINGS OF FACT

1.  The veteran's service-connected neuropathy of the 
saphenous vein is manifested by an area of decreased 
cutaneous sensation and numbness about 2.5 inches in width 
from the anterior aspect of the left knee to just above the 
ankle, but is not manifested by neuralgia, impaired motor 
function, or paralysis.  

2.  The veteran's scars are not tender and painful on 
objective demonstration.  

3.  The veteran's service-connected arterial graft of the 
left popliteal area is manifested by tenderness on palpation 
and subjective complaints of swelling, but is not manifested 
by any other symptomatology.  

4.  Prior to May 3, 1999, the veteran's service-connected 
left knee disability was manifested by traumatic arthritis 
with marked degenerative changes, antalgic gait, pain, 
stiffness, crepitus, recurrent subluxation, limitation of 
flexion approximating 45 degrees during flare-ups, limitation 
of extension approximating 10 degrees during flare-ups, and 
slight laxity, but the veteran continued full-time 
employment.

5.  From May 3, 1999, the disability due to residuals of 
trauma to the left knee has been manifested by severe 
degenerative joint changes with obliteration of joint spaces, 
frequent recurrent subluxation and occasional associated 
falls, and inability to walk more than two blocks or more 
than 6 stairs; he used a cane, and a locking knee brace was 
recommended, but the veteran continued working full-time.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
service-connected for neuropathy of the saphenous vein have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §4.124, Diagnostic Code 8527 (1999).

2.  The criteria for entitlement to a compensable evaluation 
for service-connected multiple scars of the left knee and 
groin have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected arterial graft of the left popliteal 
area have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 7199-7804 (1999). 

4.  The criteria for a separate 10 percent evaluation, but no 
more, for limitation of flexion due to arthritis, in addition 
to the current 30 percent evaluation for impairment of the 
knee under Diagnostic Code 5257, prior to May 3, 1999, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (1999). 

5.  The criteria for an evaluation in excess of 60 percent 
from May 3, 1999, for residuals of trauma to the left knee, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5055, 5257, 5260, 5261 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an informal claim submitted on January 24, 1997, the 
veteran sought increased evaluations for each of his service-
connected disabilities.  An allegation that a service-
connected disorder has become more severe is sufficient to 
well-ground a claim for increase.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist.  It is noted in this regard 
that the veteran was afforded two VA examination.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, 38 C.F.R. Part 4, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The Board also notes that separate ratings can be 
assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

1.  Claim for increased evaluation for neuropathy of the 
saphenous vein

Historically, by a rating decision issued in February 1970, 
the veteran was awarded service connection for neuropathy, 
saphenous vein, left, and a 10 percent evaluation was 
granted, under Diagnostic Code 8726, effective in July 1969.  
That evaluation has remained in place, unchanged, to the 
present, although the Diagnostic Code under which the 
disability is evaluated has been changed to Diagnostic Code 
8527.

On VA examination conducted in April 1997, the veteran 
reported that his left medial lower leg remained without 
feeling from below the knee to the ankle.  There was 
paresthesia related to left lower extremity cutaneous 
neuropathy.  An area of decreased pain, temperature, and 
tactile sensation was 2.5 inches in width and 10 inches long, 
medial to the shin on the medial lower leg.  Knee jerk and 
ankle jerk functions of the left leg were brisk and equal.  
There was no motor function involvement or reflex 
involvement, but there were cutaneous sensation changes.

On VA examination conducted in May 1999, the veteran reported 
no change in his left lower leg sensation or temperature.  
The veteran's testimony at his October 1999 personal hearing 
and at his June 2000 Travel Board hearing was consistent with 
this report.

The veteran's service-connected left leg neuropathy is 
evaluated under the criteria provided by 38 C.F.R. § 4.124a, 
Diagnostic Code 8527.  Under Diagnostic Code 8527, paralysis 
of the internal saphenous nerve is rated noncompensable when 
mild to moderate, and 10 percent when severe to complete.  As 
10 percent is the maximum schedular evaluation available 
under Diagnostic Code 8527, and the veteran is already 
evaluated as 10 percent disabling, it is clear that no higher 
evaluation may be granted on a schedular basis.  The 
veteran's current 10 percent evaluation has been in effect 
for more than 20 years, and cannot be reduced, except upon a 
showing of fraud, which is not present in this case.  38 
C.F.R. § 3.951(b).

The Board has considered whether an evaluation in excess of 
10 percent is available under any other diagnostic code or 
regulatory provision.  Diagnostic Code 8726, under which the 
veteran's initial disability evaluation was awarded, has been 
amended since the veteran's disability was initially 
evaluated, and now provides the criteria for evaluating 
neuralgia of the anterior crural nerves.  The criteria for 
evaluating disability due to anterior crural nerve injury are 
based on evaluation of the quadriceps extensor muscles.  
Since there is no medical evidence that the veteran's 
quadriceps extensors are affected, nor is there, in fact, 
evidence that any muscle above the knee is affected by the 
left saphenous neuropathy, it does not appear that evaluation 
under Diagnostic Code 8726 is appropriate.  Nor would 
evaluation under that Diagnostic Code resulting in a more 
favorable determination for the veteran.  

The Board is unable to find any Diagnostic Code other than 
8527 which might be applicable to provide an evaluation in 
excess of 10 percent for the veteran's left saphenous 
neuropathy. 

2. Claim for compensable evaluation for scars
3. 
The veteran was awarded service connection for scars, 
multiple, left knee and groin, 
Was granted in February 1970 and a noncompensable evaluation 
was assigned under Diagnostic Code 7805, effective in July 
1969.  That evaluation remained in effect, unchanged, at the 
time the veteran submitted a January 1997 informal claim for 
an increased evaluation.

On VA examination conducted in April 1997, the veteran 
reported no significant symptoms associated with left knee 
scars, but reported occasional episodes of sharp pain at the 
operative scars on the left groin.  An operative scar of 2.5 
inches in length was seen below the left inguinal ligament at 
the femoral triangle.  Another operative scar was present at 
the medial knee, 8.5 cm in length.  There was no keloid 
formation, adhesion, herniation, inflammation, swelling, 
depression, or ulceration at either scar.  Both scars were 
nontender and not cosmetically significant.

There are no clinical records associated with the claims file 
which reflect that the veteran sought medical treatment at 
any time for symptoms or disability associated with scars on 
the groin or left leg.  The veteran testified, both at his 
October 1999 personal hearing and at his June 2000 Travel 
Board hearing, that he had not sought post-service medical 
treatment for scars.  

In regard to his scars and left popliteal graft, the veteran 
testified that there was tenderness and soreness.  The Board 
notes that the veteran's complaints of tenderness and 
soreness at the site of the popliteal graft are the basis of 
the 10 percent evaluation for that disability, as discussed 
below.  Since the tenderness and soreness at that graft site 
have been evaluated as part of the disability due to that 
graft site, that same symptomatology cannot serve as the 
basis for a compensable evaluation for scars, absent medical 
evidence of tenderness and soreness at scars other than at 
the site of the popliteal artery graft.  38 C.F.R. § 4.14.  
The record is devoid of such evidence.  

Under Diagnostic Code 7805, the currently assigned rating 
code, a compensable evaluation may be granted where a scar 
results in limitation of function of the part affected.  
There is no evidence that any of the veteran's service-
connected scars result in limitation of function of the groin 
or left leg.  Thus, a compensable evaluation is not warranted 
under Diagnostic Code 7805.  

The Board has considered whether a compensable evaluation may 
be available under any other criteria to evaluate the scars.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806.  
Diagnostic Code 7803 provides a 10 percent rating for scars 
that are "superficial, poorly nourished, with repeated 
ulceration."   Diagnostic Code 7804 provides for a 10 percent 
rating for scars that are tender and painful on objective 
demonstration.  A 10 percent evaluation is warranted for 
eczema with exfoliation, exudation, or itching if involving 
an exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  A 30 percent evaluation requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

The veteran has stated that he has occasional episodes of 
sharp pain associated with the service-connected scars.  
However, there is no medical evidence that the scars have 
been objectively tender and painful at any pertinent time.  
There is no evidence of ulceration, itching, or disfigurement 
due to the scars.  In short, the Board is unable to find any 
objective medical evidence which would warrant a compensable 
evaluation under any applicable Diagnostic Code, and based on 
the veteran's testimony there is no other available evidence 
such as medical reports to support a compensable evaluation 
for scars.  The evidence is not in equipoise, and the 
provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt 
is not applicable.  

3. Claim for increased evaluation for a left popliteal 
arterial graft 

The veteran was awarded service connection for residuals, 
arterial graft, left popliteal area, in February 1970.  A 
noncompensable evaluation was granted, under Diagnostic Code 
7199, effective in July 1969.  That evaluation was in effect, 
unchanged, when the veteran submitted a January 1997 informal 
claim for an increased evaluation for this disability.

On VA examination conducted in April 1997, peripheral pulses 
were adequate in the lower leg.  The left femoral arteries 
were 4+, left popliteal arteries, 2+, left dorsalis and pedis 
arteries had 1+ pulsation.  The skin appearance was normal 
without ischemic changes.  Skin temperature was warm to 
touch.  The examiner concluded that the veteran's popliteal 
artery injury, status post arterial graft, had restoration of 
good peripheral circulation.

VA outpatient treatment records dated in July 1997 reflect 
that the left popliteal area was tender to palpation.  
Following the RO's review of this clinical evidence, the 
veteran was advised in January 1998 of a December 1997 rating 
decision granting an increased (compensable) evaluation of 10 
percent, effective January 24, 1997, the date of the 
veteran's informal claim for increase.

VA clinical records from February 1998 to May 1998 reflect 
that the veteran complained of edema, numbness, and tingling 
in the left leg.  Hypertension and new onset of diabetes 
mellitus were diagnosed.

On VA examination conducted in May 1999, the veteran reported 
no changes in temperature, and stated he continued to have 
loss of sensation in the lower left leg, 

At a personal hearing conducted in October 1999, the veteran 
testified that the soft tissues around his vein graft site 
were very sore, with some swelling, and he provided 
essentially the same testimony at his recent Travel Board 
hearing.

The veteran's left popliteal graft disability is currently 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804, and 
38 C.F.R. § 4.104, Diagnostic Code 7199.  The criteria in 
Diagnostic Code 7804 provide that superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  The popliteal artery graft is also 
evaluated by analogy to diseases of the arteries and veins.  
38 C.F.R. § 4.104, Diagnostic Codes 7101-7123, 7199 (1999).  

The medical evidence confirms tenderness in the popliteal 
area.  This symptom has been attributed to the popliteal 
graft, and a 10 percent evaluation has been granted on that 
basis.  Diagnostic Codes 7804-7199.  A 10 percent evaluation 
is the maximum schedular evaluation under Diagnostic Code 
7804, so an increased evaluation cannot be granted under 
Diagnostic Code 7804.  The Board has, therefore, considered 
whether the veteran meets the criteria for an evaluation in 
excess of 10 percent under any of the diagnostic codes 
pertaining to arteries and veins.  However, the Board does 
not find that the objective medical evidence of pain and 
swelling meets or approximate the severity contemplated for a 
20 percent evaluation by analogy to varicose veins or post-
phlebitic syndrome.  See 38 C.F.R. § 4.104, Diagnostic Codes 
7120, 7121.  The Board is unable to find any other criteria 
which would, by analogy, warrant an evaluation in excess of 
10 percent for the veteran's left popliteal graft residuals.  

4. Claim for evaluation in excess of 30 percent prior to May 
3, 1999
and for an evaluation in excess of 60 percent from May 1999

Historically, by a rating decision issued in February 1970, 
the veteran was awarded service connection for residuals, 
trauma, left knee, with torn medial ligament.  A 10 percent 
evaluation was assigned under Diagnostic Code 5257, effective 
in July 1969.  By a Board decision issued in October 1983, 
that evaluation was increased to 20 percent.  A November 1973 
rating decision assigned an effective date in March 1982 for 
that increased evaluation.  That 20 percent evaluation 
remained in effect, unchanged, at the time the veteran 
submitted the January 1997 informal claim for an increased 
evaluation which underlies the appeal before the Board.

On VA examination in April 1997, the veteran reported that he 
had lost 10 days of work time in 1997 due to left knee pain.  
The veteran complained of intermittent pain with a severity 
of 7/10.  He had episodes of stiffness 5 to 6 times a day, 
increased pain with damp weather and motion.  He reported 
constant swelling of the left knee, occasional popping, and 
buckling with falls.  He reported being able to stand without 
pain only three minutes.  He had an antalgic gait favoring 
the left leg.  Toe and heel walking were normal, but he was 
unable to hop on the left leg.  There was crepitus of the 
left knee with objective tenderness.  There was also visible 
swelling of the left knee and the veteran has a varus 
deformity of 10 degrees.  The active range of motion from 
zero degrees extension to 50 degrees of flexion.  There was 
objective evidence of pain on motion and of muscle atrophy.  
The examiner stated that the left knee exhibited weakened 
movement, excessive fatigue, and incoordination.  The 
examiner concluded that the appropriate diagnosis was 
traumatic arthritis with genu varus deformity of the left 
knee.

Based on the report of the April 1997 VA examination, the RO 
increased the veteran's left knee evaluation to 30 percent, 
from the date of the veteran's January 1997 informal claim 
for an increased evaluation.  

VA outpatient treatment records dated in July 1997 reflect 
that the veteran complained of increased left knee pain.  
Left knee range of motion was from zero degrees of extension 
to 80 degrees of flexion.  The veteran complained of pain 
with weight-bearing.  Additional medications were prescribed.

Clinical records dated in February 1998 reflect that there 
was "mild" effusion of the left knee.  Range of motion was 
from 5 degrees of extension to 50 degrees of flexion.  There 
was slight laxity.  Clinical records dated in April 1998 show 
that the veteran complained of increased back pain, but are 
devoid of reference to his left knee disability.

On a VA examination May 3, 1999, the veteran reported 
burning, stabbing pain in the knee, even at rest.  He had 
episodes of subluxation when walking on uneven surfaces or if 
someone bumped into him, sometimes resulting in a fall if he 
was unable to grab onto something.  He essentially reported 
that subluxation occurred daily on average.  He was able to 
walk two blocks on a flat surface, but unable to climb more 
than 6 stairs.  He used a cane when walking long distances or 
at work.  He was working full-time at a job which required 
some sitting and some walking, but no climbing or lifting.  
The veteran had an antalgic gait.  Flexion was to 35 degrees.  
Radiologic examination disclosed deterioration of the left 
knee joint, almost complete obliteration of the medial joint 
space, irregularity of the proximal lateral tibial plateau, 
and narrowing of the subpatellar joint space.  

Based on the report of the May 3, 1999 VA examination, the RO 
granted a 60 evaluation for left knee disability, beginning 
on the date of examination.  The veteran contends that the 60 
percent evaluation should be effective prior to assigned 
effective date of May 3, 1999.  At an October 1999 RO 
hearing, he testified that his left knee symptoms had changed 
little between 1997 and 1999, and that he had been subject to 
the same limitations, such as being able to climb only 6 
stairs, walking only two blocks, and increased soreness when 
the joint would "pop out."  He testified that he had been 
advised that he would need a total knee joint replacement 
when he got older.  At his June 2000 Travel Board hearing, 
the veteran testified that he usually could walk, using a 
cane for assistance, but at times, with flare-ups of his 
arthritis, he was unable even to walk.  He again testified 
that he had been told that a total knee replacement would be 
needed.  

A.  Evaluation Prior to May 3, 1999

From January 4, 1997, when the veteran submitted the informal 
claim underlying this appeal, to May 3, 1999, the veteran's 
left knee disability is evaluated as 30 percent disabling 
under Diagnostic Code (DC) 5257.  The June 1997 rating 
decision which advised the veteran of that evaluation stated 
that the 30 percent evaluation was warranted because the 
veteran had marked knee disability with painful and limited 
motion.  
 
Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating will be 
assigned for an impairment of the knee manifested by moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation for severe disability.  Diagnostic Code 
5257 does not provide for compensation solely based upon 
limitation of motion, but, rather encompasses the residuals 
of injury, including factors such as pain and instability.  
See VAOPGCPREC 9-98 (August 14, 1998), VAOPGCPREC 23-97 (July 
1, 1997). The RO, in its discussion, noted that the veteran's 
left knee disability was marked, rather than severe, but that 
a 30 percent evaluation was warranted when consideration of 
pain and painful motion was included.  Thus, a separate 
analysis of the provisions of 38 C.F.R. §§ 4.40, 4.45, or 
4.59 would be duplicative, and therefore is not warranted.  
Johnson (Brenda) v. Brown, 9 Vet. App. 7 (1996).  Since a 30 
percent evaluation is the highest schedular evaluation 
available under Diagnostic Code 5257, a higher evaluation 
under Diagnostic Code 5257 is not available.  

The Board has considered whether the veteran is entitled to a 
evaluation in excess of 30 percent, or a separate additional 
evaluation, is available under any other Diagnostic Code.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where a 
veteran is evaluated under DC 5257, a claimant who has 
arthritis of the knee may be rated separately under DC 5003 
for the arthritis.  VAOPGCPREC 23-97.  DC 5003 provides that 
if limitation of motion of a joint is noncompensable under 
the appropriate diagnostic code, a minimum rating of 10 
percent will be assigned, if there is arthritis confirmed on 
radiologic examination.  If there is a compensable limitation 
of motion, the veteran should be evaluated based on the 
limitation of motion due to arthritis.  The diagnostic codes 
which provide evaluation of limitation of motion due to 
arthritis of a knee are Diagnostic Code 5260 and Diagnostic 
Code 5261.  

DC 5260 provides criteria for evaluating limitation of 
flexion of the knee, and DC 5261 provides criteria for 
limitation of extension.  Limitation of extension to 10 
degrees warrants a 10 percent rating.  The evidence 
establishes that the veteran's limitation of extension prior 
to May 1999 does not meet or approximate 10 degrees.  In 
particular, the Board notes that the veteran's best extension 
(least limited) during this time period was to zero degrees 
on examinations in April 1997 and in July 1997, and his worst 
extension was to 5 degrees, in February 1998.  The veteran's 
extension, on average, does not warrant a separate 
evaluation, as he does not meet or approximate the criteria 
for a compensable examination.  The Board further notes that 
pain on use has already been considered in the evaluation 
under DC 5257.  Thus, consideration of pain does not warrant 
a compensable evaluation under Diagnostic Code 5261, where 
the retained extension exceeds the range warranting a 10 
percent evaluation.

Limitation of flexion to 45 degrees warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The 
veteran's measured retained flexion was to 50 degrees in 
April 1997, and to 50 degrees on passive motion, and to 40 
degrees on active motion, in August 1997.  The average of 
these three measurements of retained flexion is closer to 45 
degrees, so as to warrant a compensable evaluation, than to 
60 degrees as contemplated for a noncompensable evaluation.  
Because the veteran approximates the criteria for a 
compensable evaluation for limitation of flexion due to 
arthritis under Diagnostic Code 5260, and the evidence 
clearly establishes that the veteran has severe arthritis, a 
separate, 10 percent evaluation under 5260 is warranted since 
the 30 percent evaluation currently assigned under Diagnostic 
Code 5257 does not encompass arthritis.  VAOPGCPREC 9-98; 
VAOPGCPREC 23-97. 

The evidence does not support an evaluation in excess of 10 
percent under Diagnostic Code 5260, nor does the evidence 
establish that an evaluation in excess of the combined 30 
percent (under DC 5257) and 10 percent (under 5260)  
evaluation for knee disability is available under any other 
Diagnostic Code.  In particular, the Board notes that the 
veteran continued to work full-time.  38 C.F.R. § 3.321(b).  
The evidence is not in equipoise to warrant a higher 
evaluation, and the provisions of 38 C.F.R. § 4.71a regarding 
reasonable doubt are not applicable.




B. Evaluation from May 3, 1999

Based on the report of the May 3, 1999, VA examination, the 
RO assigned a 60 percent evaluation, beginning with the date 
of that examination.  The 60 percent evaluation was assigned 
under Diagnostic Code 5055, which provides the criteria for 
total knee replacement.  Under that criteria, with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a maximum schedular rating of 60 
percent is applicable for postoperative residuals of a total 
knee replacement beyond the one-year implantation period. 38 
C.F.R. Part 4, Diagnostic Code 5055 (1999).  In this case, 
the RO determined that the veteran's antalgic gait, chronic 
pain, and severity of degenerative joint disease warranted a 
60 percent evaluation by analogy to Diagnostic Code 5055, 
even though the veteran had not yet undergone the advised 
total knee replacement.  

An evaluation in excess of 60 percent is warranted under 5055 
only during the year immediately following the replacement of 
a knee prosthesis.  The veteran's current symptoms are not 
equivalent to having had surgery.  There is no other 
Diagnostic Code which provides a rating in excess of 60 
percent for knee disability, although evaluations in excess 
of 60 percent are available with amputation above the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5160, 5161.  Moreover, an 
extraschedular evaluation in excess of 60 percent is not 
warranted, since the evidence reflects that the veteran 
continued to work full-time, although he changed jobs so that 
his work was more sedentary.  38 C.F.R. § 3.321(b).

The evidence is not in equipoise top warrant an evaluation in 
excess of 60 percent for left knee disability, and the 
provisions of 38 U.S.C.A. § 5107(b) do not apply to this 
determination.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
neuropathy of the saphenous vein is denied. 

Entitlement to an increased (compensable) evaluation for 
multiple scars of the left knee and groin is denied.

Entitlement to evaluation in excess of 10 percent for an 
arterial graft of the left popliteal area is denied.

A 10 percent evaluation for loss of flexion, in addition to 
the current 30 percent evaluation for other residuals of 
trauma to the left knee, is granted, from January 24, 1997 to 
May 3, 1999, subject to laws and regulations governing 
monetary awards.

An evaluation in excess of 60 percent for residuals of trauma 
to the left knee from May 3, 1999, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 


